United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number 333-178208 OLIE, INC. (Name of small business issuer in its charter) Delaware (State or other jurisdiction of incorporation or organization) 33-1220056 (I.R.S. Employer Identification No.) 300-838 Hastings Street Vancouver, BC V6C0A6 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code: (604) 828-9999 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x . The number of shares of the issuer’s common stock, par value $.00001 per share, outstanding as of August 13, 2013 was 96,500,000. TABLE OF CONTENTS Page Part I. Financial Information Item 1. Financial Statements. 3 Consolidated Balance Sheets for the periods ending June 30, 2013 (unaudited) and September 30, 2012 (audited). 3 Consolidated Statements of Operations for the three and nine months ending June 30, 2013 and 2012 and for the period December 10, 2010 (date of inception) through June 30, 2013 (unaudited). 4 Consolidated Statements of Cash Flows for the three and nine months ending June 30, 2013 and 2012 and for the period December 10, 2010 (date of inception) through June 30, 2013 (unaudited). 5 Notes to Consolidated Financial Statements (unaudited). 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 13 Item 4. Controls and Procedures. 13 Part II. Other Information. Item 1. Legal Proceedings 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 14 Item 3. Defaults Upon Senior Securities. 14 Item 4. Mine Safety Disclosure. 14 Item 5. Other Information. 14 Item 6. Exhibits. 15 Signatures 16 2 Part I. Financial Information Item 1. Consolidated Financial Statements. OLIE, Inc. (A Development Stage Company) Consolidated Balance Sheets June 30, September 30, ASSETS Current Assets Cash $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ Notes payable Notes payable, related party Total Current Liabilities STOCKHOLDERS' DEFICIT Common stock, $.0001 par value, 200,000,000 shares authorized; 96,500,000 and 96,000,000 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit during development stage ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See notes to unaudited condensed financial statements * Retroactive restatement for forty for one (40:1) forward split approved on December 19, 2012 3 Olie, Inc. (A Development Stage Company) Consolidated Statements of Operations Three Months Ended June 30, Nine Months Ended June 30, December 10, 2010 (inception) through June 30, REVENUES $
